DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Applicants initial application filed on 11th August 2020.
Allowable Subject Matter
Claim 1 is allowed. Claim 1 is the independent claim.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is non-patent literature Hintze et al. (Evaluation of the total cutting force in drilling of CFRP) which discloses a method for measuring distribution of a thrust force (Abstract; measures all cutting components such as cutting force, feed force and passive force) during drilling of a unidirectional composite (Abstract; unidirectional CFRP drilling), comprising: drilling with a thrust force measurement to obtain a round hole (Page 2, experimental method 2.1; pilot hole where predrilling was done on CFRP to obtain cutting force, feed force and passive force); calculating a mutation point of the thrust force, namely a fiber cutting angle θ (Page 1, introduction; fiber cutting angle θ that influences the position of the fiber at a cutting speed), according to a fiber direction (#FF┴1 mentioned in page 5) and the round hole (B); and further calculating distribution of the thrust force along with the fiber cutting angle θ in all the periods according to the thrust force and the fiber cutting angle at the mutation time in combination with machining parameters (Fig. 8, 11 and 12 shows the forces being analyzed at fiber cutting angle in different periods from 0-180°); and specific experiment and calculation are performed through the following steps: (2) cutting, by a tool (uncoated or coated drill mentioned in Page 5), a fiber-reinforced composite plate (see fig. 4, where there is a carbon fiber reinforced plate) (3) clamping the drilled sample piece in an experimental platform (see fig. 4 and Introduction 1, where CFRP is clamped as seen in fig. 4) for measuring the thrust force during drilling, using a conventional twist drill (uncoated or coated drill mentioned in Page 5 is used for predrilling) for composite machining as a drilling tool, adjusting a drill tip (see fig. 2, where drill tip is cutting according to different fiber cutting angles and fig. 8 shows thrust force of drilling tool according to predrilling done on sample piece CFRP) to be aligned to the groove in the surface of the sample piece for drilling to obtain the round hole (B), and obtaining thrust force data (cutting force, feed force and passive force data is obtained in fig. 8, 11-12); (4) defining a direction of a fiber pointing to the machined surface as the fiber direction (see fig. 12 and page 6 cutting forces 3.1, where fiber has fiber directions  #FF┴1 and #FF┴2), an instantaneous rotation direction of a cutting edge of the tool (see fig. 9, where the tool rotates in two directions #vc and #vf), namely a tangential direction of any point on a circumference of the round hole (see fig. 9 and 11, where drill is rotating in tangential to circumference of hole), as a velocity direction v (see fig. 9 and 11, where #vc is velocity direction of predrilling), and the fiber cutting angle θ as an included angle of 0°-180° between the velocity direction v and the fiber direction k (see fig. 6 and page 4-5 cutting force calculation 6.3, where fiber cutting angle is analyzed from range 90-180° and then 90-0° according to cutting velocity #vc and in a fiber direction #FF┴1 and #FF┴2); and determining the fiber cutting angle θ at the groove in the drilled sample piece based on the above definitions (see fig. 11, 12 and cutting forces 3.1 in page 6-8, where the cutting forces of the predrilling done on the CFRP at fiber cutting angles from 0-180° is analyzed and graphed). (6) calculating the time of one revolution of the tool according to actual machining parameters.
Suffice it to say, the non-patent literature to Hintze et al. (Evaluation of the total cutting force in drilling of CFRP)  does not disclose that cutting the sample piece to form a groove (A) and obtaining a time-dependent curve of the thrust force during drilling, and comparing the time-dependent curve with a conventional curve of the thrust force to determine a mutation time of the thrust force in any fluctuation period; (1) conventionally drilling the sample piece to obtain the round hole without specially processing the sample piece, and measuring the thrust force to obtain the time-dependent curve of the thrust force during conventional drilling; and the fiber-reinforced cutting plate in a suitable size in a direction perpendicular to a machining surface of the sample piece from an edge to a center of the sample piece to form the groove (A) having a length about half a width of the sample piece, a width considerably less than a diameter of a drilling diameter, and a depth equal to a thickness of the sample piece; (5) analyzing a curve of the thrust force, and comparing the curve of the thrust force with the conventional time-dependent curve of the thrust force in Step (1) to find a mutation time of the thrust force in any fluctuation period, wherein the cutting edge is located at the groove at the mutation time, and a value of the thrust force corresponds to the fiber cutting angle at the groove; wherein the fiber cutting angle θ is changed twice from 180° to 0° during one revolution of the tool, and accordingly, a fluctuation period T of the thrust force is equal to half a rotation period of the tool; obtaining a curve of the thrust force within a time segment of one fluctuation period with the fiber cutting angle of 180° as a starting point, namely distribution curve of the thrust force at the fiber cutting angle of 180°-0°: T = 6 0/2 n ( 1 )  wherein, T represents the fluctuation period (s) of the thrust force, and n represents a rotational speed (r/min); (7) obtaining distribution curve of the thrust force during conventional drilling along with the fiber cutting angle by making a peak, a minimum, and a curvilinear trend of a fluctuated thrust force corresponding to those of the thrust force during conventional drilling according to the relation, obtained in Step (6), between the fluctuated thrust force and the fiber cutting angle, as claimed in independent claim 1 and as such does not anticipate the instant invention as disclosed in claim 1.
Furthermore, there is no combinable teaching in the prior art of record that would reasonably motivate one having ordinary skill in the art to so modify the teachings of Hintze et al. (Evaluation of the total cutting force in drilling of CFRP), and thus, for at least the foregoing reasoning, the prior art of record does not render obvious the present invention as set forth in independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wang et al. (CN 106326647) teaches a drilling method for drilling a carbon fiber reinforced plate.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen et al. (CN 105678026) teaches a drilling method for drilling a unidirectional carbon fiber reinforced material.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dudarev et al. (RU 2369478) teaches a drilling method for drilling a polymer composite drilling material.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Luo et al. (CN 107832546) teaches a drilling method for drilling and obtaining a time dependent curve according to force of the cutting drill.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sakamoto et al. (JP 2009039811) teaches a drilling method for drilling hole in a fiber reinforced composite material.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REINALDO ABNEL VARGAS-DEL RIO whose telephone number is (571)272-5321. The examiner can normally be reached 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571)-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BOYER D ASHLEY/Supervisory Patent Examiner, Art Unit 3722                                                                                                                                                                                                        
/REINALDO ABNEL. VARGAS-DEL RIO/
Examiner
Art Unit 3722